 



Exhibit 10.1



 



James River Group, Inc.

1414 Raleigh Road, Suite 405,

Chapel Hill, NC 27517

 

 

April 13, 2018

 

Mr. Dennis Johnson

 

 

Dear Dennis:

 

The purpose of this letter (the “Agreement”) is to confirm the terms of your
employment by James River Group, Inc. (the “Parent Company”) to serve as Chief
Underwriting Officer of the Specialty Admitted Segment (“CUO”) of Parent Company
subsidiaries Stonewood Insurance Company (“SIC”), Falls Lake Insurance
Management Company, Inc. (“FLIMCO”), Falls Lake National Insurance Company
(formerly Stonewood National Insurance Company), Falls Lake General Insurance
Company, and Falls Lake Fire and Casualty Company (together, the “Companies”).
In consideration of the mutual promises contained in this Agreement, the parties
to this Agreement hereby agree as follows:

   

1.                  EMPLOYMENT AND TERM. Effective as of April 1, 2018 (the
“Effective Date”), the Companies each agrees to employ you (the “Executive”) as
its CUO, and Executive hereby accepts such employment on the terms hereinafter
set forth. The term of this Agreement shall commence as of the Effective Date,
and this Agreement will expire, and your employment with the Companies will end,
on March 31, 2020, subject to the termination provisions of Section 6. The
period from the Effective Date until March 31, 2020, shall hereafter be referred
to as the “Term.”

 

2.                  COMPENSATION.

 

(a)               Salary. Executive shall be paid a base salary of not less than
four hundred thirty eight thousand nine hundred forty nine dollars ($438,949)
per year, payable in periodic installments by FLIMCO in accordance with its
normal payroll practices.

 

(b)               Bonus. For each fiscal year during the Term in which Executive
is employed by the Company as of the last day of such fiscal year, Executive
shall be eligible to receive a discretionary bonus (each, a “Bonus”) in an
amount as the Board of Directors of the Parent Company (the “Board”) (other than
Executive, if Executive is a member of the Board), in its discretion, may
determine based on Executive’s performance during such fiscal year. Any Bonus
awarded for a fiscal year shall be paid by FLIMCO at the time or times provided
by the Parent Company bonus plan in effect for such fiscal year.

 



   

 

 

(c)               Vacation, Benefits. During the Term Executive shall also be
entitled to participate in all employee benefit plans, to other fringe benefits
generally available to executive employees of the Parent Company and its
subsidiaries at the employer’s expense. Executive will be entitled to a total of
four (4) weeks of paid vacation per annum (not subject to carry over to
subsequent years), which will be pro-rated for the first and last year of the
Term;

 

(d)               Expense Reimbursements. Executive will be entitled to business
expense reimbursement for all reasonable business expenses upon the presentation
of reasonably itemized statements of such expenses in accordance with the
Companies’ policies and procedures. FLIMCO shall reimburse Executive for up to
$2,500 per month on after tax basis for Executive’s “Housing Expense.” For
purposes of this provision, “Housing Expense” means the rent and all utility
expenses paid by Executive for a residence in Raleigh, North Carolina for each
month during the Term in which Executive resides in such residence, provided
that Executive provides a copy of the lease and any other documentation relating
to such rent and utility payments as requested by the Company. FLIMCO shall also
reimburse Executive for all documented, reasonable moving expenses incurred in
connection with Executive’s relocation to North Carolina. Such Housing Expense
and relocation expense reimbursement payments will be made by the end of the
month following the month in which documentation of rent and other payments are
provided to FLIMCO. The amount of any expenses eligible for reimbursement during
any tax year of Executive shall not affect the expenses eligible for
reimbursement in any other tax year. The right to reimbursement provided in this
Agreement is not subject to liquidation or exchange for another benefit. In no
event shall the reimbursement of an eligible expense occur later than the end of
the calendar year following the calendar year in which such expense was
incurred.

 

(e)               Withholdings and Deductions. All payments and compensation
under this Agreement shall be subject to all required federal, state and local
withholdings and deductions, and such deductions as Executive may instruct
FLIMCO to take that are authorized by applicable law.

 

(f)                Claw-Back. Executive acknowledges that to the extent required
by applicable law or written company policy adopted by the Board to implement
the requirements of such law (including without limitation Section 304 of the
Sarbanes Oxley Act and Section 954 of the Dodd Frank Act), any bonus and other
incentive compensation (if any) shall be subject to any clawback, forfeiture,
recoupment or similar requirement (“Clawback Rights”) as the Board may determine
in its sole discretion is necessary or desirable to implement such law or
policy. The Company may only exercise Clawback Rights with respect to any bonus
and other incentive compensation received during the three completed fiscal
years immediately preceding the date on which the Company is required to prepare
an accounting restatement and, if applicable, any transition period resulting
from a change in fiscal year within or immediately following the three completed
fiscal years.

 



 2 

 

 

3.                  DUTIES. Executive shall report exclusively and directly to
the Chief Executive Officer of the Companies (“CEO”). Executive shall perform
all duties normally associated with the position of CUO, and such other
reasonable duties as may be assigned to him by the CEO. Executive will devote
his entire working time, attention, and energies to carrying out and fulfilling
his duties and responsibilities under this Agreement. Executive agrees to abide
by all policies applicable to employees of the Parent Company and the Companies
adopted by their respective boards of directors. Executive shall primarily
perform his duties in the Companies’ Raleigh, North Carolina offices, and
Executive shall relocate to Raleigh within a reasonable time after the Effective
Date. Executive represents that he is able and willing to engage routine
business travel as is necessary to perform his duties as CUO and to further the
Parent Company’s and the Companies’ business interests.

 

4.                  CONFIDENTIAL INFORMATION AND PRIVILEGED INFORMATION.

 

(a)               Executive will not at any time during the Term or thereafter:

 

(i)                 reveal, divulge, or make known to any person, firm, or
corporation or use for his personal benefit or the benefit of others (except the
Companies, the Parent Company, James River Group Holdings, Ltd. (“Holdings”),
and any of Holdings’ other direct or indirect subsidiaries (hereinafter referred
to as “Affiliates,” and all of the foregoing, the “Holdings Group”)), directly
or indirectly, any confidential or proprietary information received or developed
by him during the course of his employment. For the purposes of this Section
4(a)(i) confidential and proprietary information (“Confidential Information”)
shall be defined to mean (1) all historical and pro forma projections of loss
ratios incurred by the Holdings Group; (2) all historical and pro forma
actuarial data relating to the Holdings Group; (3) historical and pro forma
financial results, revenue statements, and projections for the Holdings Group;
(4) all information relating to the Holdings Group’s systems and software (other
than the portion thereof provided by the vendor to all purchasers of such
systems and software); (5) all information relating to SIC’s unique underwriting
approach; (6) all information relating to plans for, or internal or external
discussions regarding, acquisitions of or mergers with any business or line of
business; (7) non-public business plans; (8) all other information relating to
the financial, business, or other affairs of the Holdings Group including their
customers; and (9) any information about any shareholder of Holdings or any of
its Affiliates, or any of their officers or employees, that has been furnished
or made available to Executive as a result of his position with the Companies.
Section 4(a)(i) shall not apply to Executive following the termination of his
employment with the Parent Company and the Companies with respect to any
Confidential Information known or made generally available to the general public
or within the industry by persons other than Executive or a person acting with
or at the request of Executive; or

 

(ii)              reveal, divulge, or make known to any person, firm, or
corporation, or use for his personal benefit or the benefit of others (except
the Holdings Group), directly or indirectly, the name or names of any Customers
(as defined in Section 5 below) of the Holdings Group, nor will he reveal,
divulge, or make known to any person, firm, or corporation or use for his
personal benefit or the benefit of others (except the Holdings Group), directly
or indirectly, any trade secrets or any knowledge or information concerning any
business methods or operational procedures engaged in by the Holdings Group
(collectively, “Privileged Information”); provided, however, the restrictions
set forth in this Section 4(a)(ii) shall not apply to Executive following the
termination of his employment with the Parent Company and the Companies with
respect to any Privileged Information known or made generally available to the
general public or within the industry by persons other than Executive or a
person acting with or at the request of Executive.

 



 3 

 

 

(b)               Notwithstanding any provision of this Agreement to the
contrary, under 18 U.S.C. §1833(b), “An individual shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that (A) is made (i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.” Nothing in this Agreement
or any other policy of the Companies is intended to conflict with this statutory
protection, and no director, officer, or member of management has the authority
to impose any rule to the contrary.

 

5.                  NON-COMPETITION.

 

(a)               Executive acknowledges and agrees that as the Companies’ CUO
(i) he will be responsible for and directly involved in developing goodwill and
relationships for the benefit of the Companies with Agents, Customers, and
Fronting/Program Business Relationships (all as defined below), including
personal contact with Agents, Customers, and Fronting/Program Business
Relationships, and supervising others who develop and maintain Agent, Customer,
and Fronting/Program Business Relationship goodwill and relationships; (ii) he
will be provided and have access to the Holdings Group’s Confidential
Information and Privileged Information, and will be compensated for the
development, and supervising the development, of the same; (iii) he will be
responsible for and directly involved in developing goodwill and relationships
for the benefit of the Holdings Group with Fronting/Program Business
Relationships; and (iv) he will have unique insight into and knowledge of the
skills, talents and capabilities of the Companies’ key employees. Executive also
acknowledges and agrees that at the inception of his employment with the
Companies it was agreed that he would be bound by noncompetition restrictions.

 

(b)               Executive agrees that during his employment by the Parent
Company and the Companies he will not compete against the Holdings Group in any
manner, including without limitation by engaging in, or by assisting any other
person or entity to engage in, or by having an ownership interest in, any
Competitive Business (as defined below) in the Territory (as defined below), or
by engaging in any conduct described in clauses (b)(i), (ii), (iii), (iv), (v),
(vi), (vii) or (viii) below. Executive further agrees that after his employment
by the Parent Company and the Companies ends, he will not during the Restricted
Period (as defined below):

 

(i)                 be employed in any management, underwriting, or customer
relationship capacity by any insurance company that engages in Competitive
Business in the Territory (as defined below) to provide services to or on behalf
of such insurance company in the Territory that compete with the Companies’
products or services;

 



 4 

 

 

(ii)              be employed in any management, underwriting, or customer
relationship capacity by any entity that was a Fronting/Program Business
Relationship during the Final Year to provide services to or on behalf of such
Fronting/Program Business Relationship in the Territory;

 

(iii)            solicit any entity that was a Fronting/Program Business
Relationship during the Final Year to produce, underwrite and/or administer
insurance policies in the Territory on behalf of an insurance company that
competes against any of the Companies or any Protected Holdings Group Company in
the Territory;

 

(iv)             solicit any Customer to buy any insurance products or services
offered in the Territory by the Companies during the Final Year;

 

(v)               solicit any Prospective Customer to buy any insurance products
or services offered in the Territory by the Companies during the Final Year;

 

(vi)             solicit any Agent doing business in the Territory (A) to assist
any individual or entity who was a customer of the Companies during the Final
Year to obtain any insurance products or services that compete with any
insurance products and services offered by the Companies in the Territory, or
(B) to make referrals on behalf of such customers with respect to such insurance
products or services that compete with any insurance products and services
offered by the Companies in the Territory;

 

(vii)          induce or persuade any Agent, Customer or Fronting/Program
Business Relationship not to do business with, or to switch business from, or
reduce business with, the Companies or any Protected Holdings Group Company; or

 

(viii)        solicit, or assist others in soliciting, Key Employees (as defined
below) to either leave the Companies or to engage in a Competitive Business.

 

(c)               For purposes of this Agreement, the following capitalized
terms shall have the meanings set forth below:

 

(i)                 “Agent” shall mean any insurance agent, insurance broker,
wholesale agent, general agent, or other person (A) who acted on behalf of any
customer of the Companies to obtain insurance from the Companies, or who
referred any insurance business to the Companies, during the Final Year, and (B)
with respect to which either Executive had (I) Confidential Information or
Privileged Information or (II) account responsibility either directly or through
managing employees with such account responsibility.

 

(ii)              “Competitive Business” shall mean the insurance business of
acquiring, holding, and/or underwriting (A) individual risk workers’
compensation insurance, or (B) other specialty admitted fronting/program
insurance business.

 

(iii)            “Customer” shall mean any of the customers of the Companies who
purchased insurance products that were in effect in the Final Year from, or were
provided services by, the Companies, and both (A) were among the Companies’ 100
largest clients (in terms of aggregate premium payments to the Companies) during
the Final Year, and (B) with respect to which Executive had relationship
responsibilities or direct contact, or access to Confidential Information or
Privileged Information relating to the customer.

 



 5 

 

 

(iv)             “Final Year” means the twelve month period immediately
preceding Executive’s last day of employment with the Parent Company and the
Companies.

 

(v)               “Fronting/Program Business Relationship” means a general
managing agent or program administrator that has a contractual relationship with
any of the Companies or any Protected Holdings Group Company to produce,
underwrite and/or administer insurance policies on behalf of such company.

 

(vi)             “Key Employees” shall mean any executive, managerial, sales,
marketing, or supervisory level employees of the Companies under Executive’s
direct or indirect management authority during the Final Year.

 

(vii)          “Prospective Customer” shall mean any potential customer of the
Companies who was actually engaged in discussions with any of the Companies
during the Final Year (either directly or through an Agent) to purchase
insurance products or services from the Companies, and both (A) would have been
among the Companies’ 100 largest clients on an annualized basis (in terms of
aggregate premium payments to the Companies) had the insurance been purchased,
and (B) Executive was actively involved in such discussions, provided, however,
a Prospective Customer does not include any such potential customer that decided
to discontinue discussions with the Companies, and notified the Companies of
that decision, before Executive’s last day of employment.

 

(viii)        “Protected Holdings Group Company” shall mean any Holdings Group
insurance company (other than the Companies) that: (A) was a party to a
contractual relationship with a Fronting/Program Business Relationship in effect
in the Final Year; and (B) Executive was involved in obtaining such contractual
relationship with such Holdings Group company.

 

(ix)             “Restricted Period” shall mean the eighteen (18) month period
immediately following the Termination Date.

 

(x)               “Territory” shall mean, (A) with respect to clauses (b)(i),
(iv), (v) and (vi) above, each and every state or other United States
jurisdiction (“State(s)”) where any of the Companies is authorized to
underwrite, and was actually engaged in underwriting during the Final Year,
individual risk workers’ compensation insurance or other specialty admitted
fronting/program insurance business; and (B) with respect to clauses (b)(ii) and
(iii) above, each and every State where any of the Companies or a Protected
Holdings Group Company is authorized to underwrite insurance, and was actually
engaged in underwriting insurance through a Fronting/Program Business
Relationship during the Final Year.

 



 6 

 

 

(d)               The restrictions contained in this Section 5 shall not
prevent: (i) the ownership by Executive of not more than three percent (3%) of
the securities of any class of any corporation, whether or not such corporation
is engaged in any Competitive Business, which are publicly traded on any
securities exchange or any “over the counter” market; or (ii) after Executive’s
employment by the Parent Company and the Companies ends, Executive’s being
employed by a subsidiary or division of an insurance company that engages in
Competitive Business as long as both (A) such subsidiary or division does not
engage in Competitive Business in the Territory, and (B) Executive does not
provide services to or assist the subsidiaries or divisions of such company that
engage in Competitive Business in the Territory.

 

6.                  TERMINATION. Executive’s employment hereunder shall
terminate under the following circumstances:

 

(a)               Termination for Cause. The Parent Company may terminate the
employment of Executive for Cause at any time by providing written notice to
Executive specifying the cause of the termination. For the purposes of this
Agreement, “Cause” means that: (i) Executive willfully violated Sections 4 or 5
of this Agreement; (ii) Executive grossly neglected his duties hereunder; (iii)
Executive was convicted of a felony or a crime involving moral turpitude
(meaning a crime that includes the commission of an act of depravity,
dishonesty, or bad morals); (iv) Executive has committed an act of dishonesty,
fraud, or embezzlement against any entity in the Holdings Group; (v) Executive
willfully and/or knowingly breached this Agreement in any material respect or
willfully violated the Parent Company’s or the Companies’ written policies which
have been provided to him; or (vi) Executive willfully failed or refused to
follow the lawful instructions of the CEO that are consistent with this
Agreement (“Insubordination”). In the event that the Parent Company provides
written notice of termination for Cause pursuant to Section 6(a)(ii) or (vi),
Executive shall be entitled to cure any alleged neglect of his duties or
Insubordination, to the extent curable, within thirty (30) days of receiving
written notice from the Company specifying the factual basis for its belief that
Executive grossly neglected his duties hereunder or engaged in Insubordination.
If Executive is terminated for Cause, Executive’s compensation shall terminate
on the date of such termination, and all equity awards, whether vested or
unvested at that time, shall be immediately forfeited and canceled effective as
of the date of such termination.

 

(b)               Company Termination Without Cause. The Parent Company may
terminate Executive at any time without Cause, with or without prior notice.

 

(c)               Termination by Executive for Good Reason. Executive may, at
his option, terminate this Agreement for Good Reason in accordance with the
terms of this Section 6(c). “Good Reason” shall mean the occurrence of any one
or more of the following events without the prior consent of Executive:

 



 7 

 

 

(i)                 A material diminution in Executive’s authority, duties or
responsibilities, or requiring Executive to report directly to a person or
persons other than the CEO;

 

(ii)              A diminution in Executive’s Base Salary; or

 

(iii)            Any action or inaction by the Parent Company or the Companies
which constitutes a material breach of the terms of this Agreement;

 

and, in each case, the failure by the Parent Company or the Companies, as
applicable, to cure such condition within the thirty (30) day period after
receipt of written notice from Executive specifying in detail the factual basis
for his belief that he has Good Reason to resign (“Good Reason Notice”).
Executive must deliver a Good Reason Notice to the Parent Company and the
Companies within thirty (30) calendar days after the initial existence of a Good
Reason condition, and, if the Parent Company or the Companies, as applicable,
fails to timely cure such Good Reason condition, Executive must terminate his
employment within one year after the initial existence of such Good Reason
condition, and any failure by Executive to timely comply with either of these
requirements shall constitute a waiver of Executive’s right to resign for Good
Reason for such condition.

 

(d)               Termination due to Death or Disability. Executive’s employment
hereunder shall terminate upon his death. The Parent Company may terminate
Executive’s employment if he is prevented from performing his responsibilities
under this Agreement because of “Disability.” A “Disability” means that
Executive is unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident or disability insurance benefit plan covering Executive (“Disability
Plan”). If Executive is unable to perform his responsibilities, by reason of any
accident, illness, or mental or physical impairment, for a period that is
reasonably anticipated by the Parent Company to be longer than the waiting
period in the Disability Plan, then, at the Parent Company’s request, Executive
shall promptly apply for such income replacement benefits.

 

(e)               Expiration of Term. If the parties have not executed a written
agreement applicable to Executive’s employment after the expiration of the Term,
then the Executive’s employment shall terminate on the last day of the Term
(“Expiration Termination”).

  

 8 

 



 

7.                  COMPENSATION AND BENEFITS UPON TERMINATION.

 

(a)               If, during the Term, the Parent Company terminates Executive’s
employment without Cause, there is an Expiration Termination, or Executive
terminates his employment for Good Reason, then:

 

(i)                 as soon as practicable following such termination but no
later than ten (10) days after the Termination Date (as defined below), FLIMCO
shall pay to Executive his accrued but yet unpaid base salary earned through the
Termination Date and any accrued, but unused vacation pay through the
Termination Date (the “Accrued Obligations”);

 

(ii)              within forty-five (45) days following the Termination Date,
FLIMCO shall reimburse Executive for reasonable expenses incurred, but not paid
prior to the Termination Date;

 

(iii)            subject to the execution and delivery of a general release
(which release shall not alter or result in the waiver of Executive’s right to
exercise the portion of any stock option or other equity award that vested
through the Termination Date, or any rights under this Section 7(a)) in a form
acceptable to the Parent Company within forty five (45) days after the
Termination Date (the “Release Expiration Date”), which release has not been
revoked, Executive is entitled to receive:

 

(A)             (I) In the event of a termination without Cause or for Good
Reason (x) before or 12 months or more after a Change in Control (as defined in
Section 7(d)), an amount equal to Executive’s base salary for a period of
eighteen (18) months after the Termination Date, or (y) within twelve (12)
months after a Change in Control, an amount equal to Executive’s base salary for
a period of thirty (30) months after the Termination Date, or (II) in the event
of an Expiration Termination, an amount equal to Executive’s base salary for a
period of eighteen (18) months after the Termination Date, which, in any case
shall be paid in periodic installments in accordance with FLIMCO’s normal
payroll practices in effect as of the Termination Date commencing on the first
payroll cycle which is at least ten (10) business days after the 45th day after
the Termination Date;

 

(B)              the continuation of coverage under all employee benefit
insurance plans in which Executive was a participant as of the Termination Date,
to the extent such post-employment coverage is authorized by such plans, at
FLIMCO’s expense for the period of eighteen (18) months after the Termination
Date, provided, however if post-employment coverage is not authorized under such
health insurance plan, then FLIMCO will pay Executive the premium cost for
health insurance coverage that FLIMCO would have paid if Executive had continued
being a participant in such health insurance plan during that 18 month period;
and

 

(C)              any unpaid discretionary bonus awarded to Executive for the
year prior to the year in which the Termination Date occurs, which shall be paid
in a lump sum on the normal bonus payment date for Parent Company bonuses for
such preceding fiscal year.

 



 9 

 

 

(iv)             In the event that Executive fails to execute the Release on or
prior to the Release Expiration Date, Executive shall not be entitled to any
payments or benefits pursuant to Section 7(a)(iii). Notwithstanding the
foregoing, if the Release could become effective during the calendar year
following the calendar year of the Termination Date, then no such payments that
constitute “deferred compensation” under Internal Revenue Code Section 409A
shall be made earlier than the first day of the calendar year following the
calendar year of the Termination Date.

 

(b)               If Executive’s employment is terminated as a result of death
or by the Parent Company for Cause or because of Disability:

 

(i)                 within ten (10) days following the Termination Date, FLIMCO
shall pay to Executive the Accrued Obligations; and

 

(ii)              within forty-five (45) days following the Termination Date,
FLIMCO shall reimburse Executive for reasonable expenses incurred, but not paid
prior to the Termination Date.

 

(c)               Except for payments provided under Sections 7(a)(i), 7(a)(ii),
and 7(b), all compensation and benefits paid pursuant to this Section 7 shall
cease and Executive shall promptly return any amount paid under Section
7(a)(iii) to FLIMCO if Executive violates any of the terms of Sections 4 or 5
above during the Restricted Period. In addition to these remedies, the Parent
Company, the Companies and the Holdings Group shall have all other remedies
provided by this Agreement and by law for the breach of Sections 4 or 5 above.

 

(d)               For purposes of this Agreement, “Termination Date” means the
date of Executive’s “separation from service” within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations promulgated thereunder (“Section 409A”). For purposes of this
Agreement, “Change in Control” means (and, for purposes of this definition only,
capitalized terms have the meaning defined in the James River Group Holdings,
Ltd. 2014 Long-Term Incentive Plan, as amended) the first to occur of the
following events:

 

i.the purchase or other acquisition (other than from the Company), in a single
transaction or series of related transactions, by any person, entity or group of
persons, within the meaning of Section 13(d) or 14(d) of the Exchange Act
(excluding, for this purpose, the Company or its subsidiaries or any employee
benefit plan of the Company or its subsidiaries), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Act) of 50% or more of
either the then-outstanding Shares or the combined voting power of the Company’s
then-outstanding voting securities entitled to vote generally in the election of
directors;

 

ii.consummation of a reorganization, merger, amalgamation or consolidation
involving the Company, in each case with respect to which persons who were the
shareholders of the Company immediately prior to such reorganization, merger,
amalgamation or consolidation do not, immediately thereafter, own more than 50%
of, respectively, the Shares and the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged, amalgamated
or consolidated corporation’s then-outstanding voting securities; or

 



 10 

 

 

iii.a liquidation or dissolution of the Company, or the sale of all or
substantially all of the assets of the Company; provided, however, an event
described above shall be considered a Change in Control hereunder only if it
also constitutes a “change in control event” under Section 409A of the Code, to
the extent necessary to avoid the adverse tax consequences thereunder with
respect to any payment subject to Section 409A of the Code.

 

(e)               Executive’s rights with respect to the vesting and exercise
after the Termination Date, of any stock option or vesting of any other equity
award shall be governed by any applicable award agreement and the James River
Group Holdings, Ltd. Long-Term Incentive Plan, as amended.

 

8.                  409A COMPLIANCE. This Agreement shall be interpreted and
administered in a manner so that any amount or benefit payable hereunder shall
be paid or provided in a manner that is either exempt from or compliant with the
requirements Section 409A and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder (and any applicable transition relief
under Section 409A). Notwithstanding anything else contained in this Agreement
to the contrary, if Executive is a “specified employee” under Holdings’
specified employee policy as in effect on the Termination Date, or if no such
policy is then in effect, within the meaning of Section 409A, any payment
required to be made to Executive hereunder upon or following the Termination
Date shall be delayed until after the six-month anniversary of Executive’s
“separation from service” (as such term is defined in Section 409A) to the
extent necessary to comply with, and avoid imposition on Executive of any
additional tax, interest, or penalty imposed under, Section 409A. Should
payments be delayed in accordance with the preceding sentence, the accumulated
payment that would have been made but for the period of the delay shall be paid
in a single lump sum during the ten (10) day period following the six-month
anniversary of the Termination Date. Each payroll period payment described in
Section 7(a)(iii)(A) shall be treated as a separate payment for purposes of
Section 409A.

 

9.                  UNIQUENESS OF SERVICES; ACKNOWLEDGEMENTS. Executive
acknowledges that the services to be rendered under the provisions of this
Agreement are of a special, unique, and extraordinary character; involve access
to and development of Confidential Information and Privileged Information;
involve developing and protecting customer relationships and goodwill; and that
it would be difficult or impossible to replace such services and that, by reason
thereof, Executive agrees and consents that if he violates any of the provisions
of Sections 4 and 5 of this Agreement, the Parent Company, the Companies and/or
any entity in the Holdings Group, in addition to any other rights and remedies
available under this Agreement or otherwise, shall be entitled to an injunction
to be issued by a court of competent jurisdiction restricting Executive from
committing or continuing any violation of Sections 4 and 5 of this Agreement.

 



 11 

 

 

10.              FURTHER ACKNOWLEDGEMENTS. Executive further acknowledges and
agrees that the restrictions contained in Sections 4 and 5 above are reasonable
and necessary to protect the legitimate interest of the Holdings Group, in view
of, among other things, the short duration of the restrictions; the narrow scope
of the restrictions; the Holdings Group’s interests in protecting its trade
secrets, Confidential Information, and Privileged Information (which Executive
agrees would be useful to competitors for more than eighteen (18) months) and
its customer relationships and goodwill; Executive’s background and capabilities
which will allow him to seek and accept employment without violation of the
restrictions; and Executive’s entitlements under this Agreement. If any
provision contained in Sections 4 or 5 above is adjudged unreasonable by a court
of competent jurisdiction or arbitrator in any proceeding, then such provision
shall be deemed modified as provided in Sections 4 or 5 above or by reducing the
scope of such provision, the period of time during which such provision is
applicable and/or the geographic area to which such provision applies, to the
extent necessary for such provision to be adjudged reasonable and enforceable.

 

11.              NOTICES. Any notices provided for or permitted by this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered in person or three (3) days after it is mailed if delivered by
registered or certified mail, return receipt requested, postage prepaid,
addressed to the party for whom intended at such party’s address set forth above
(for the Parent Company) or to the address listed in the Parent Company’s
records (for Executive), or to such other address as such party may designate by
notice in writing given in the manner provided herein.

 

12.              SECTION HEADINGS. The section heading in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.

 

13.              ENTIRE AGREEMENT; AMENDMENTS; COUNTERPARTS. This Agreement
constitutes the entire agreement and understanding among Executive, the Parent
Company and the Companies with respect to the subject matter hereof and shall
supersede any and all other prior agreements and understandings, whether oral or
written, relating thereto or the employment of Executive by the Parent Company
and the Companies. This Agreement may not be rescinded, modified, or amended,
unless an amendment is agreed to in a writing signed by Executive and by an
officer of the Parent Company specifically authorized by the Board (other than
Executive), and any waiver shall be set forth in writing and signed by the party
to be charged. This Agreement may be executed in any number of counterparts,
including by facsimile, each of which shall be an original, but all of which
together shall constitute one and the same instrument.

 

14.              PARTIAL INVALIDITY. The invalidity or unenforceability, by
statute, court decision, or otherwise, of any term or condition of this
Agreement shall not affect the validity or enforceability of any other term or
condition hereof.

 

15.              GOVERNING LAW. This Agreement shall be construed and
administered in accordance with the laws of North Carolina, without regard to
the principles of conflicts of law which might otherwise apply.

 



 12 

 

 

16.              ASSIGNABILITY. This Agreement may not be assigned by Executive,
and any purported assignment by Executive shall be null and void. All of the
terms and conditions of this Agreement shall be binding upon and inure to the
benefit of the Parent Company and its successors (including without limitation
any successor to the Parent Company’s business as the result of a merger or
consolidation of the Parent Company, whether or not the Parent Company survives
such merger or consolidation) and assigns. Successors to the Company shall
include, without limitation, any corporation or corporations acquiring, directly
or indirectly, all or substantially all of the assets of the Parent Company
whether by merger, consolidation, purchase, or otherwise and such successor
shall thereafter be deemed the “Parent Company” for purposes hereof.

 

17.              DISPUTE RESOLUTION.

 

(a)               Arbitration. In the event of disputes between the parties with
respect to the terms and conditions of this Agreement, such disputes shall be
resolved by and through an arbitration proceeding to be conducted under the
auspices of the American Arbitration Association (or any like organization
successor thereto) in Raleigh, North Carolina; provided, however, that either
party may seek temporary or preliminary injunctive relief with respect to
appropriate matters (including, without limitation, enforcement of Sections 4
and 5 above) from a court in aid of arbitration. Such arbitration proceeding
shall be conducted pursuant to the commercial arbitration rules (formal or
informal) of the American Arbitration Association in as expedited a manner as is
then permitted by such rules (the “Arbitration”). Both the foregoing agreement
of the parties to arbitrate any and all such claims, and the results,
determination, finding, judgment, and/or award rendered through such
Arbitration, shall be final and binding on the parties to this Agreement and may
be specifically enforced by legal proceedings.

 

(b)               Procedure. Such Arbitration may be initiated by written notice
from either the Parent Company or Executive to the other which shall be a
compulsory and binding proceeding on each party. The Arbitration shall be
conducted by an arbitrator selected in accordance with the procedures of the
American Arbitration Association. Time is of the essence of this arbitration
procedure, and the arbitrator shall be instructed and required to render his or
her decision within thirty (30) days following completion of the Arbitration.

 

(c)               Venue and Jurisdiction. Any action to compel arbitration
hereunder or otherwise relating to this Agreement shall be brought exclusively
in either a state court or federal court located in Raleigh, North Carolina,
provided that, with respect to an action brought in North Carolina, if a federal
court has jurisdiction over the subject matter thereof, then such action shall
be brought in federal court, and the Parent Company, the Companies and Executive
hereby irrevocably submit with regard to any such action or proceeding for
itself and in respect to its property, generally and unconditionally, to the
jurisdiction of the aforesaid courts.

 

(d)               Waiver of Jury Trial. IN THE EVENT OF ANY LITIGATION WITH
RESPECT TO ANY MATTER CONNECTED WITH THIS AGREEMENT OR THE AGREEMENTS OR
TRANSACTIONS CONTEMPLATED HEREUNDER ALL OF THE PARTIES HERETO WAIVE ALL RIGHTS
TO A TRIAL BY JURY.

 

 13 

 

 

Kindly indicate your acceptance of this Agreement by signing and returning a
copy of this letter to me.

 

  Very truly yours,           James River Group, Inc.                   By: /s/
Robert P. Myron     Name: Robert P. Myron     Title: CEO

 

ACCEPTED AND AGREED TO THIS 13th DAY OF APRIL, 2018

 

  Stonewood Insurance Company           By: /s/ Sarah C. Doran     Name: Sarah
C. Doran     Title: Chairman                   Falls Lake Insurance Management
Company, Inc.           By: /s/ Sarah C. Doran     Name: Sarah C. Doran    
Title: Chairman                   Falls Lake National Insurance Company        
  By: /s/ Sarah C. Doran     Name: Sarah C. Doran     Title: Chairman          
        Falls Lake General Insurance Company           By: /s/ Sarah C. Doran  
  Name: Sarah C. Doran     Title: Chairman

 



 14 

 

  

  Falls Lake Fire and Casualty Company           By: /s/ Sarah C. Doran   Name:
Sarah C. Doran     Title: Chairman                 /s/ Dennis R. Johnson  
Dennis Johnson

 



 15 

 



